I115th CONGRESS1st SessionH. R. 1115IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Hultgren (for himself, Mr. Neal, and Mr. Renacci) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify certain rules applicable to qualified small issue manufacturing bonds. 
1.Short titleThis Act may be cited as the Modernizing American Manufacturing Bonds Act. 2.Modifications to qualified small issue bonds (a)Manufacturing Facilities To Include Production of Intangible Property and Functionally Related FacilitiesSection 144(a)(12)(C) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(C)Manufacturing facilityFor purposes of this paragraph— (i)In generalThe term manufacturing facility means any facility which— 
(I)is used in the manufacturing or production of tangible personal property (including the processing resulting in a change in the condition of such property), (II)is used in the creation or production of intangible property which is described in section 197(d)(1)(C)(iii), or 
(III)is functionally related and subordinate to a facility described in subclause (I) or (II) if such facility is located on the same site as the facility described in subclause (I) or (II). (ii)Certain facilities includedThe term manufacturing facility includes facilities that are directly related and ancillary to a manufacturing facility (determined without regard to this clause) if— 
(I)those facilities are located on the same site as the manufacturing facility, and (II)not more than 25 percent of the net proceeds of the issue are used to provide those facilities. 
(iii)Limitation on office spaceA rule similar to the rule of section 142(b)(2) shall apply for purposes of clause (i). (iv)Limitation on refundings for certain propertySubclauses (II) and (III) of clause (i) shall not apply to any bond issued on or before the date of the enactment of the Modernizing American Manufacturing Bonds Act, or to any bond issued to refund a bond issued on or before such date (other than a bond to which clause (iii) of this subparagraph (as in effect before the date of the enactment of the Modernizing American Manufacturing Bonds Act applies)), either directly or in a series of refundings.. 
(b)Increase in limitationsSection 144(a)(4) of such Code is amended— (1)by striking $10,000,000 in subparagraph (A)(i) and inserting $30,000,000, and 
(2)by striking $10,000,000 in the heading and inserting $30,000,000. (c)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act. 
